      Case 4:19-cv-05226-TOR     ECF No. 21    filed 07/08/20   PageID.189 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JUDITH LEE YOUNG,
                                                   NO: 4:19-CV-5226-TOR
 8                             Plaintiff,
                                                   ORDER DISMISSING COMPLAINT
 9          v.                                     WITHOUT PREJUDICE

10    DESERT VILLA PARTNERS, LP
      (also known as DESERT VILLA
11    APARTMENTS),
                            Defendants.
12

13         BEFORE THE COURT is the Court’s Order to Show Cause, ECF No. 19.

14   Plaintiff, is proceeding pro se. Defendant has been served. By Notice filed May 20,

15   2020, this Court set a telephonic scheduling conference for June 23, 2020. ECF No.

16   16. Plaintiff did not file a status report or appear telephonically for the hearing.

17   Thereafter, the Court issued an Order to Show Cause as to why the case should not

18   be dismissed for failure to prosecute. ECF No. 19. Plaintiff did not comply with

19   this directive and it is no wonder because the Court’s Order was returned as

20   undeliverable. ECF No. 20. Local Civil Rule 41(b)(2) requires a party proceeding




     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 1
       Case 4:19-cv-05226-TOR      ECF No. 21    filed 07/08/20   PageID.190 Page 2 of 2




 1   pro se to keep the Court and opposing parties advised of her current mailing address

 2   and provides for dismissal of the action for failing to do so.

 3          Here, the Court has weighed the factors required to be considered prior to

 4   dismissal. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (quoting five factors

 5   listed in Henderson v. Duncan, 779 F.2d 142, 1423 (9th Cir. 1986)). Additionally,

 6   notice to Plaintiff now would be a futile gesture and no less drastic sanction is

 7   available to the Court. Carey, 856 F.2d at 1441. It would be absurd to require this

 8   Court to hold this case in abeyance indefinitely waiting to see if Plaintiff would

 9   someday update her address and prosecute this lawsuit. See id.

10   ACCORDINGLY, IT IS HEREBY ORDERED:

11      The Complaint (ECF No. 1) is DISMISSED without prejudice for failure to

12   prosecute.

13      The District Court Executive is directed to enter this Order, enter judgment, and

14   close the file.

15          DATED July 8, 2020.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20




     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 2
